DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to amendments and remarks filed on 01/13/2021. Claims 1, 3-6, and 8-20 are considered in this office action. Claims 1 and 8 have been amended. Claims 2 and 7 have been cancelled. Claims 1, 3-6, and 8-20 are pending examination. Objections to the drawings, the specification, and claims 2, 5, and 10,  and the 35 U.S.C. 112(b) rejections of claims 7-10, the 35 U.S.C. 101 rejections of claims 1-6, and the 35 U.S.C. 103 rejections of claims 1, 3-4, and 6-9 have been withdrawn in light of the instant amendments.
Allowable Subject Matter
Claims 1, 3-6, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record are:
Kezobo et al. (US 2017/0080970 A1) teaches an input/out device for a vehicle electric power steering apparatus that generates an excitation start signal for starting excitation in the steering motor, transmits the generated excitation start signal to the control device, and receives response data relating to the excitation of the electric power steering apparatus as detected by the control device while the excitation is underway, and where 
Schmidt et al. (US 2020/0262415 A1) a method for wear prediction of a vehicle drivetrain where during operation of the vehicle a computing device receives operating information describing an operating state of a drivetrain component, the operating information and/or comparison information generated from the operating information is compared to reference information stored in the computing device, and wear information describing wear of the component is generated depending on the comparison, where a frequency spectrum of the component is determined as comparison information by means of a Fast Fourier Transform (FFT)
Schaenzel et al. (US 2018/0370563 A1) teaches a method for monitoring the condition of a vehicle electronic steering apparatus of a part of the apparatus where measured acceleration values are continually captured and supplied to a damage computation section which forms a variable characterizing the degree of damage to the electronic power steering apparatus of to a part of the apparatus, where the variable characterizing the current steering condition of the electronic steering apparatus or a part of the apparatus is formed in regards to frequencies or orders that occur using a Fast Fourier Transform (FFT) and is compared with at least one prescribed limit value, and where different measures can be taken in response to determining the variable has exceeded the prescribed limit value
Regarding claim 1, the available prior art does not teach a system for passively and actively monitoring a power steering system of a vehicle comprising one or more processors, wherein the one or more processors cause the system to determine a coherence between the excitation signal and the response signal; compare the coherence with a threshold coherence value, wherein the threshold coherence value represents a minimum correlation value; and in response to determining the coherence is greater than the coherence threshold value, determine the at least one profile characteristic of the estimated waveform.
	Claims 3-6 and 8-10 are allowed based on base claim 1 for the same rationale as recited above.
Regarding claims 11-20, the reasons for allowance are the same as the reasons for allowable subject matter stated in the most recent Non-Final Office Action mailed on 10/14/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665